DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-19 are previously or currently cancelled. Claims 20-39 are pending, of which all pending claims are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et el. (US 2016/0119762 A1) in view of Seo et al. (US 2016/0044634 A1) (hereinafter Zhu-Seo).

 Regarding claim 20, Zhu teaches, a method implemented by a wireless transmit/receive unit (WTRU) (Zhu: ‘a method is implemented in a user equipment’ [0007]), the method comprising: …determining that the DCI or a message in a data channel scheduled by the DCI indicates an activation of a multicast transmission of a first type (Zhu: ‘each eNB sends paging to the group. … if a UE belongs to the group corresponding to the group ID, the UE receives the group bearer parameters in a message on a common control channel (CCCH) or a physical downlink shared channel (PDSCH) from a serving eNB. The message including the group bearer parameters is scrambled based on the G-RNTI. The message further includes information for obtaining the multicast/broadcast data transmission on the PDSCH’ [0155] & [Fig.33]); on condition that the activation of the multicast transmission of the first type is indicated, sending a connection request associated with multicast transmission or a resume request associated with multicast transmission (Zhu: ‘depending on the receiving type, the target UEs that receive the paging and descramble the message including the group bearer parameters, may enter a connected mode (i.e., an RRC connected state) by a service request procedure, remain in a connected mode, change to an idle mode, or remain in an idle mode’ [0155] & [Fig.33]); and receiving the multicast transmission of the first type (Zhu: ‘receiving multicast transmission from the eNB’ [0155]).  
Zhu does not explicitly disclose, monitoring, during a paging occasion, for downlink control information (DCI); on condition that the DCI is received …
However, Seo teaches in an analogous art, [0081] The PDCCH delivers information about resource allocation and a transport format for a downlink shared channel (DL-SCH), information about resource allocation and a transport format for an uplink shared channel (UL-SCH), paging information of a paging channel (PCH), system information on the DL-SCH, information about resource allocation for a higher-layer control message such as a random access response transmitted on the PDSCH, a set of transmit power control commands for individual UEs of a UE group, Tx power control commands, voice over Internet protocol (VoIP) activation indication information, etc. A plurality of PDCCHs may be transmitted in the control region. A UE may monitor a plurality of PDCCHs. A PDCCH is transmitted on an aggregate of one or more consecutive control channel elements (CCEs). A CCE is a logical allocation unit used to provide a PDCCH at a coding rate based on the state of a radio channel. A CCE includes a plurality of resource element groups (REGs). The format of a PDCCH and the number of available bits for the PDCCH are determined according to the number of CCEs. An eNB determines a PDCCH format according to DCI transmitted to a UE and attaches a cyclic redundancy check (CRC) to control information. The CRC is masked by an identifier (ID) (e.g. a radio network temporary identifier (RNTI)) according to the owner or use of the PDCCH. If the PDCCH is destined for a specific UE, the CRC may be masked by a cell-RNTI (C-RNTI) of the UE. If the PDCCH carries a paging message, the CRC thereof may be masked by a paging ID (P-RNTI). If the PDCCH carries system information (particularly, a system information block (SIB)), the CRC thereof may be masked by a system information RNTI (SI-RNTI). If the PDCCH is designated as a random access response, the CRC thereof may be masked by a random access-RNTI (RA-RNTI) (See also [0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu’s teachings of ‘group bearer and bearer selection for multicast/broadcast data transmissions’ with Seo’s teaching of ‘multimedia broadcast/multicast D2D communication’ to provide a method where a UE may monitor a plurality of PDCCHs, and an eNB determines a PDCCH format according to DCI transmitted to a UE and attaches a cyclic redundancy check (CRC) to control information. By doing so, a multimedia broadcast/multicast service for D2D communication in a wireless communication system can be efficiently performed.

Regarding claim 21, Zhu-Seo teaches, the method of claim 20, wherein the connection request is a Radio Resource Control (RRC) connection request or the resume request is a RRC resume request (Zhu: ‘depending on the receiving type, the target UEs that receive the paging and descramble the message including the group bearer parameters, may enter a connected mode (i.e., an RRC connected state) by a service request procedure, remain in a connected mode, change to an idle mode, or remain in an idle mode’ [0155] & [Fig.33]).

Regarding claim 22, Zhu-Seo teaches, the method of claim 20, wherein the connection request or the resume request includes a request cause associated with multicast transmission (Zhu: ‘the UE may receive the multicast/broadcast data transmission through the established group bearer on the PDSCH from the eNB.’ [0155] & [Fig.33]). 

Regarding claim 23, Zhu-Seo teaches, the method of claim 20, further comprising receiving configuration information indicating timing information or scheduling information associated with the multicast transmission of the first type (Zhu: ‘FIG. 7B is a diagram illustrating a format of a Multicast Channel Scheduling Information’ [0017, 0094-95, 0098, 0155]). 

Regarding claim 24, Zhu-Seo teaches, the method of claim 23, wherein the receiving of the multicast transmission of the first type is in accordance with the information indicated in the received configuration information (Zhu: ‘The eNBs establish the group bearer context for the group bearer. The group bearer parameters (also referred to as group bearer context information) include one or more of a bearer ID, the group ID, a group RNTI (G-RNTI), a list of target UEs, an RLC/PDCP configuration, QoS profile, an IP address, and a receiving type. The group bearer parameters may additionally include a discontinuous reception (DRX) configuration. The receiving type, which is discussed further infra, may be one of connected, hybrid, or idle.’ [0155]).

Regarding claim 25, Zhu-Seo teaches, the method of claim 23, wherein the received configuration information is received via Radio Resource Control (RRC) signaling (Zhu: ‘The apparatus may be a user equipment (UE) that receives a multicast/broadcast data transmission via a group bearer. The UE receives a paging message including a type of the group bearer. In addition, the UE determines whether to remain in or change to a radio resource control (RRC) idle mode or an RRC connected mode based on the type of the group bearer received in the paging message.’ [0007]).  

Regarding claim 26, Zhu-Seo teaches, the method of claim 20, further comprising prior to the monitoring, sending a Non-Access Stratum (NAS) message indicating interest in multicast transmission of the first type (Zhu: [0083] ‘a UE can camp on an LTE cell to discover the availability of eMBMS service access and a corresponding access stratum configuration’ [0083]. ‘the UE may receive the multicast/ broadcast data transmission through the established group bearer on the PDSCH from the eNB’ [0133]).

Regarding claim 27, Zhu-Seo teaches, the method of claim 20, wherein: the DCI is a DCI associated with a paging operation; and the monitoring for the DCI occurs while the WTRU is in a non-connected mode, the non-connected mode being different from either a connected mode or an idle mode (Zhu: ‘different type of connection modes or states, such as connected, or idle or hybrid mode’ [0166, 0155-0159]). 

Regarding claim 28, Zhu-Seo teaches, the method of claim 20, further comprising establishing a connection to a network, wherein the receiving of the multicast transmission of the first type occurs after the WTRU is connected to the network (Zhu: ‘network connection’ [0071]; ‘different type of connection modes or states, such as connected, or idle or hybrid mode’ [0166, 0155-0159]).  

Regarding claim 29, Zhu-Seo teaches, the method of claim 20, wherein: the DCI includes a system update indication; and on condition that the system update indication indicates an update of the system information block (SIB), receiving the updated SIB (Zhu: ‘… the UE may acquire a system information block (SIB)’ [0083, 0085, 0090]).

Regarding claim 30, Zhu teaches, a wireless transmit/receive unit (WTRU) (Zhu: ‘a method is implemented in a user equipment’ [0007]), comprising: …..determine that the DCI or a message in a data channel scheduled by the DCI indicates an activation of a multicast transmission of a first type (Zhu: ‘each eNB sends paging to the group. … if a UE belongs to the group corresponding to the group ID, the UE receives the group bearer parameters in a message on a common control channel (CCCH) or a physical downlink shared channel (PDSCH) from a serving eNB. The message including the group bearer parameters is scrambled based on the G-RNTI. The message further includes information for obtaining the multicast/broadcast data transmission on the PDSCH’ [0155] & [Fig.33]);  wherein the transmit/receive unit is configured to: on condition that the activation of the multicast transmission of the first type is indicated, send a connection request associated with multicast transmission or a resume request associated with multicast transmission (Zhu: ‘depending on the receiving type, the target UEs that receive the paging and descramble the message including the group bearer parameters, may enter a connected mode (i.e., an RRC connected state) by a service request procedure, remain in a connected mode, change to an idle mode, or remain in an idle mode’ [0155] & [Fig.33]); and receive the multicast transmission of the first type (Zhu: ‘receiving multicast transmission from the eNB’ [0155]). 
Zhu does not explicitly disclose, a transmit/receive unit configured to monitor, during a paging occasion, for downlink control information (DCI); and a processor configured to, on condition that the DCI is received,…
However, Seo teaches in an analogous art, [0081] The PDCCH delivers information about resource allocation and a transport format for a downlink shared channel (DL-SCH), information about resource allocation and a transport format for an uplink shared channel (UL-SCH), paging information of a paging channel (PCH), system information on the DL-SCH, information about resource allocation for a higher-layer control message such as a random access response transmitted on the PDSCH, a set of transmit power control commands for individual UEs of a UE group, Tx power control commands, voice over Internet protocol (VoIP) activation indication information, etc. A plurality of PDCCHs may be transmitted in the control region. A UE may monitor a plurality of PDCCHs. A PDCCH is transmitted on an aggregate of one or more consecutive control channel elements (CCEs). A CCE is a logical allocation unit used to provide a PDCCH at a coding rate based on the state of a radio channel. A CCE includes a plurality of resource element groups (REGs). The format of a PDCCH and the number of available bits for the PDCCH are determined according to the number of CCEs. An eNB determines a PDCCH format according to DCI transmitted to a UE and attaches a cyclic redundancy check (CRC) to control information. The CRC is masked by an identifier (ID) (e.g. a radio network temporary identifier (RNTI)) according to the owner or use of the PDCCH. If the PDCCH is destined for a specific UE, the CRC may be masked by a cell-RNTI (C-RNTI) of the UE. If the PDCCH carries a paging message, the CRC thereof may be masked by a paging ID (P-RNTI). If the PDCCH carries system information (particularly, a system information block (SIB)), the CRC thereof may be masked by a system information RNTI (SI-RNTI). If the PDCCH is designated as a random access response, the CRC thereof may be masked by a random access-RNTI (RA-RNTI) (See also [0080]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu’s teachings of ‘group bearer and bearer selection for multicast/broadcast data transmissions’ with Seo’s teaching of ‘multimedia broadcast/multicast D2D communication’ to provide a method where a UE may monitor a plurality of PDCCHs, and an eNB determines a PDCCH format according to DCI transmitted to a UE and attaches a cyclic redundancy check (CRC) to control information. By doing so, a multimedia broadcast/multicast service for D2D communication in a wireless communication system can be efficiently performed.

Regarding claim 31, Zhu-Seo teaches, the WTRU of claim 30, wherein the connection request is a Radio Resource Control (RRC) connection request or the resume request is a RRC resume request (Zhu: ‘depending on the receiving type, the target UEs that receive the paging and descramble the message including the group bearer parameters, may enter a connected mode (i.e., an RRC connected state) by a service request procedure, remain in a connected mode, change to an idle mode, or remain in an idle mode’ [0155] & [Fig.33]).

Regarding claim 32, Zhu-Seo teaches, the WTRU of claim 30, wherein the connection request or the resume request includes a request cause associated with multicast transmission (Zhu: ‘the UE may receive the multicast/broadcast data transmission through the established group bearer on the PDSCH from the eNB.’ [0155] & [Fig.33]).

Regarding claim 33, Zhu-Seo teaches, the WTRU of claim 30, wherein the transmit/receive unit is configured to receive configuration information indicating timing information or scheduling information associated with the multicast transmission of the first type (Zhu: ‘FIG. 7B is a diagram illustrating a format of a Multicast Channel Scheduling Information’ [0017, 0094-95, 0098, 0155]).  

Regarding claim 34, Zhu-Seo teaches, the WTRU of claim 33, wherein the transmit/receive unit is configured to receive the multicast transmission of the first type in accordance with the timing or scheduling information indicated in the received configuration information (Zhu: ‘FIG. 7B is a diagram illustrating a format of a Multicast Channel Scheduling Information’ [0017, 0094-95, 0098, 0155]).  

Regarding claim 35, Zhu-Seo teaches, the WTRU of claim 33, wherein the received configuration information is received via Radio Resource Control (RRC) signaling (Zhu: ‘The apparatus may be a user equipment (UE) that receives a multicast/broadcast data transmission via a group bearer. The UE receives a paging message including a type of the group bearer. In addition, the UE determines whether to remain in or change to a radio resource control (RRC) idle mode or an RRC connected mode based on the type of the group bearer received in the paging message.’ [0007]).    

Regarding claim 36, Zhu-Seo teaches, the WTRU of claim 30, wherein the transmit/receive unit is configured to send, prior to a page monitoring operation, a Non-Access Stratum (NAS) message indicating interest in multicast transmission of the first type (Zhu: [0083] ‘a UE can camp on an LTE cell to discover the availability of eMBMS service access and a corresponding access stratum configuration’ [0083]. ‘the UE may receive the multicast/broadcast data transmission through the established group bearer on the PDSCH from the eNB’ [0133]).  

Regarding claim 37, Zhu-Seo teaches, the WTRU of claim 30, wherein: the DCI is a DCI associated with a paging operation; and the transmit/receive unit is configured to monitor for the DCI while in a non- connected mode, the non-connected mode being different from either a connected mode or an idle mode (Zhu: ‘different type of connection modes or states, such as connected, or idle or hybrid mode’ [0166, 0155-0159]).

Regarding claim 38, Zhu-Seo teaches, the WTRU of claim 30, wherein: the processor is configured to establish a connection to a network; and the transmit/receive unit is configured to receive the multicast transmission of the first type after the WTRU is connected to the network (Zhu: ‘network connection’ [0071]; ‘different type of connection modes or states, such as connected, or idle or hybrid mode’ [0166, 0155-0159]).  

Regarding claim 39, Zhu-Seo teaches, the WTRU of claim 30, wherein: the DCI includes a system update indication; and the transmit/receive unit is configured to receive, on condition that the system update indication indicates an update of the system information block (SIB), the updated SIB  (Zhu: ‘… the UE may acquire a system information block (SIB)’ [0083, 0085, 0090]).


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Eun Jong Lee et al. (US 2010/0272037 A1) teaches, a method of transmitting broadcasting information or system information to user equipment’s in an idle mode or a sleep mode in a radio access system is disclosed. The method of transmitting broadcasting information to a user equipment in an idle mode includes receiving information related to the idle mode, decoding a control channel assigned to a first paging subframe according to the information related to the idle mode, and receiving the broadcasting information via a second paging subframe indicated by the control channel regardless of the information related to the idle mode, if the decoding of the control channel is successful.

Kook Jin Lee et al. (US 2013/0028184 A1) teaches, a machine type communication system. The machine type communication system comprises a machine type communication terminal and a machine type communication server. The machine type communication terminal may be applied to a navigation of a vehicle, a sensor network of a bridge, and the like, to transmit data to the machine type communication server using a wireless network.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112